CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT
                         OF APPEALS
                                                                               FILED IN
                                APPELLATE NO.                           12th COURT OF APPEALS
                                 (To be filled in by COA)                    TYLER, TEXAS
                         TRIAL COURT NO. 2014-0700                      4/22/2015 11:13:17 AM
                                                                             CATHY S. LUSK
                                                                                 Clerk
STATE OF TEXAS                                  217TH JUDICIAL DISTRICT COURT

VS.                                             COURT OF

DAVID DAILEY                                    ANGELINA COUNTY, TEXAS

      The records of my office reflect the following information in this case:

CASE TYPE:     POSS CS PG 1<1G AND TAMPER FABRICATE PHYSICAL
EVIDENCE W/ INTENT TO IMPAIR

JUDGMENT OF APPEALABLE ORDER SIGNED:

MOTION FOR NEW TRIAL FILED:

NOTICE OF APPEAL FILED:           04/16/2015

REQUEST FOR FINDINGS OF FACT:

DATE REQUEST FOR REPORTER’S RECORD FILED:

PRESIDING TRIAL COURT JUDGE:                 HON. ROBERT K. INSELMANN, JR.

TRIAL COURT REPORTER(S): TERRI DAVIS

WAS APPELLANT DELCARED INDIGENT?                               YES         NO

APPELLANT’S COUNSEL IS:           Retained                  Appointed       Pro se

APPELLANT’S ATTORNEY:             N/A
              ADDRESS:
           TELEPHONE:                              FAX:
   STATE BAR CARD NO.:




                                            1
*APPELLEE’S ATTORNEY:                     APRIL AYERS-PEREZ

                      ADDRESS:            P.O. BOX 908
                                          LUFKIN, TX 75902

                  TELEPHONE:              936-632-5090

    STATE BAR CARD NO.:                   24090975



DATED THIS 22ND DAY OF APRIL, 2015.



                                                           Reba D. Squyres
                                                           Angelina County District Clerk
                                                          /S/Robin J. Crain, Deputy Clerk


(Complete in duplicate – Original to 12th Court of Appeals/Trial Court)
                         1517 W. Front St., Suite 354, Tyler, TX 75702

**PLEASE ATTACH A FILE-MARKED COPY OF THE NOTICE OF APPEAL
TO THIS FORM. PLEASE BE SURE THAT ALL OF THE REQUESTED
INFORMATION IN COMPLETE. THANK YOU.




                                                 2
.~   .

                                                 2014-0700

         THE STATE OF TEXAS                            §
                                                       §
         v.                                            §
                                                       §
         DAVID DAILEY                                  §


                                          NOTICE OF APPEAL

         TO THE HONORABLE JUDGE OF SAID COURT:

                COMES NOW, David Dailey, Defendant by and through Counsel in

         the above numbered cause, and would show this Honorable Court the following:

                The Defendant wishes to appeal the judgment of conviction and sentence in this

         case to the 12th Judicial Court of Appeals, Tyler, Texas.

                WHEREFORE, PREMISES CONSIDERED, Defendant does herein formally

         gives his Notice of Appeal.




                                                       Jo
                                                       Att ey Law
                                                       Tx SB# 20292100
                                                       P. 0. Box414
                                                       315 East Frank Ave.
                                                       Lufkin, Texas 75902-0414
                                                       Phone:93~99-3131
                                                       Facsimile: 936-699-2901




                                                      1

                                                      3
                           CERTMCATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
sent via hand delivery to the below listed counsel on this 16th day of April, 2015.

Angelina County District Attorney's Office
P. 0. Box 908
Lufkin, Texas 75902-0908




                                             2

                                             4